GILLETTE, J.
In this prison discipline case, petitioner was charged with and found guilty of violations of prison disciplinary Rule 1 (OAR 291-40-050(1)) — Disruptive Behavior1 and Rule 10 (OAR 291-40-050(10)) — Disobedience of an Order.2
Petitioner plead guilty to violating Rule 1. As to the disobedience charge, however, we are unable to discern from the sparse record in this case3 precisely what order petitioner is supposed to have violated. Accordingly, his conviction for violating Rule 10 must be reversed.
Affirmed in part; reversed in part.

 OAR 291-40-050(1) provides:
"(1) Disruptive Behavior. No inmate shall engage in the advocation, encouragement, promotion, or creation of a disturbance.
"A 'disturbance’ is a substantial disorder characterized by unruly, noisy, or violent conduct which disrupts the orderly administration of the institution or creates an unreasonably annoying condition which poses a direct threat to the security and/or safety of the institution.”


 OAR 291-40-050(10) provides:
"Disobedience of An Order. No inmate shall fail to promptly comply with a valid order of a staff member.”


 See Calhoun v. OSP, 41 Or App 339, 597 P2d 1250 (decided this date).